Citation Nr: 1624974	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-04 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for left ear sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from April 1986 to April 1989.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In July 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  A hearing transcript has been associated with the record.

In June 2015, the Board denied the claims for service connection for right and left ear sensorineural hearing loss as well as tinnitus.

The Veteran appealed the Board's June 2015 decision to the United States Court of Appeals for Veterans Claims (Court).   In April 2016, the Court granted a Joint Motion for Partial Vacatur and Remand (JMR) filed by representatives for parties, vacating the Board's decision with regard to denial of the claims for service connection for left ear sensorineural hearing loss and tinnitus, and remanding the claims to the Board for further proceedings consistent with the JMR.   The Board's denial of the claim for service connection for a right ear sensorineural hearing loss was not disturbed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  
	
VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that an addendum opinion is required to determine the etiology of the left ear sensorineural hearing loss and tinnitus.

The Veteran contends that his left ear sensorineural hearing loss and tinnitus are the result of his exposure to acoustic trauma during service.  Specifically, he contends that he was exposed to noise from helicopters.  Service treatment records are negative for complaints, treatments or diagnoses related to left ear sensorineural hearing loss and/or tinnitus.  The Veteran's DD-Form 214 lists his military occupational specialty (MOS) as medium helicopter repairer.  An October 2013 VA audiologist opined that it was less likely than not that the Veteran's left ear sensorineural hearing loss and tinnitus were incurred in or caused by the claimed in-service, event or illness.  The audiologist reasoned, it at least in part, that there was no acoustic trauma during the Veteran's military service that was documented in the service treatment records.  However, due to the Veteran's MOS of medium helicopter repairer, his in-service exposure to noise is conceded.  Therefore, this opinion was potentially based upon an inaccurate factual premise, namely whether the Veteran was exposed to acoustic trauma during service.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  On remand, an addendum opinion should therefore be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the October 2013 VA examiner for an addendum opinion.  If the examiner who drafted the October 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to furnish an opinion with respect to the following questions:

(A) With respect to the diagnosed left ear sensorineural hearing loss and tinnitus, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that each are related to acoustic trauma during active duty service, specifically exposure to helicopter noise. 

(B) The examiner should also offer an opinion as to whether the Veteran had left ear hearing loss and/or tinnitus within one year of his April 1989 service discharge (i.e., by April 1990) and if so, describe the manifestations.

In offering such opinion, the examiner should consider the Veteran's statements regarding the incurrence of his left ear sensorineural hearing loss and tinnitus.  The examiner is asked to provide a complete rationale for all opinions and conclusions reached.

3.  Readjudicate the appeal.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




